             Case 1:19-cv-01087-SH Document 37 Filed 11/05/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 LUIS ZAMORA AND EMILY                             §
 ZOMORA, ON BEHALF OF S.Z., A                      §
 MINOR CHILD,                                      §
                                                   §
                         Plaintiffs                §                CIVIL NO. 1:19-CV-1087-SH
 v.                                                §
                                                   §
 HAYS CONSOLIDATED
 INDEPENDENT SCHOOL                                §
 DISTRICT,                                         §
                                                   §
                         Defendant                 §

                                               ORDER

      Before the Court are Defendant Hays Consolidated Independent School District’s (“HCISD”

or “Defendant”) Motion to Exclude Plaintiffs’ Rebuttal Experts (Dkt. 34), filed October 26, 2020,

and Plaintiffs’ Response, filed November 2, 2020 (Dkt. 36).

      On November 8, 2019, Plaintiffs Luis Zamora and Emily Zamora, parents of former HCISD

student S.Z., filed this suit under the Individuals with Disabilities Education Act (“IDEA”),

20 U.S.C. § 1415(i)(2)(A); Section 504 of the Rehabilitation Act, 29 U.S.C. § 794; and Title II of

the Americans With Disabilities Act (“ADA”), 42 USC § 12132. Plaintiffs appeal the decision of

a Special Education Hearing Officer (“SEHO”), who found as a matter of law that HCISD did not

violate its “Child Find” responsibilities under the IDEA and did not deny S.Z. a Free Appropriate

Public Education (“FAPE”). Jury trial is scheduled to commence on August 9, 2021.

      The Amended Scheduling Order (“Scheduling Order”) provides, in relevant part, the

following:

                Parties resisting claims for relief shall FILE their designation of tes-
                tifying experts and serve on all parties, but not file, the materials
                required by Fed. R. Civ. P. 26(a)(2)(B) on or before August 31,
                2020. All designations of rebuttal experts shall be FILED, and the
                materials required by FED. R. CIV. P. 26(a)(2)(B) for such rebuttal
           Case 1:19-cv-01087-SH Document 37 Filed 11/05/20 Page 2 of 3




                experts, to the extent not already served, shall be SERVED, within
                fifteen (15) days of receipt of the report of the opposing expert.

Dkt. 23 at 1.

   In accordance with the Scheduling Order, Defendant filed its Designation of Expert Witnesses

on September 30, 2015 (Dkt. 26), and Plaintiffs filed their Designation of Rebuttal Experts on

October 15, 2020 (Dkt. 31). Defendant now seeks to exclude Plaintiffs’ Rebuttal Expert Bonnie

Garza.

   Defendant first argues that Garza should be excluded because Plaintiffs served the Designation

of Rebuttal Experts on defense counsel electronically, but the parties do not have an agreement to

serve by electronic means other than the electronic service of documents filed with the Court.

Dkt. 34 at 2-3. Defendant does not dispute that it received the Designation of Rebuttal Experts by

the deadline in the Amended Scheduling Order. The Scheduling Order requires that designations

of rebuttal experts shall be filed and the materials required by Fed. R. Civ. P. 26(a)(2)(B) served

“to the extent not already served.” Dkt. 23 at 1. Plaintiffs served their designation on Defendant

on October 5, 2020. See Dkt. 27-4 at 25-31. Based on the foregoing, Defendant fails to demonstrate

that it was prejudiced in any way by the electronic service of the rebuttal expert designation.

Therefore, its objection is without merit.

   Defendant next argues that Garza should be excluded as a rebuttal witness because her opinions

would constitute improper additional evidence beyond the administrative record. The Court

addressed and rejected this argument in the Order denying Defendant’s Motion to Limit the Scope

of the Trial. See Dkt. 35.

   Finally, Defendant argues that Garza should be excluded under Federal Rules of Evidence 403

and 702 because her opinions offer nothing more than legal conclusions, are not based on sufficient

facts or data, and are not the product of reliable principles or methods. The Court finds that all of

                                                 2
          Case 1:19-cv-01087-SH Document 37 Filed 11/05/20 Page 3 of 3




Defendant’s objections to Garza’s testimony can be addressed at trial. “As a general rule, questions

relating to the bases and sources of an expert’s opinion affect the weight to be assigned that opinion

rather than its admissibility and should be left for the [trier of fact’s] consideration.” Viterbo v.

Dow Chem. Co., 826 F.2d 420, 422 (5th Cir. 1987). “Vigorous cross-examination, presentation of

contrary evidence, and careful instruction on burden of proof are the traditional and appropriate

means of attacking shaky but admissible evidence.” Daubert v. Merrell Dow Pharms., 509 U.S.

579, 596 (1993).

   Based on the forgoing, Defendant’s Motion to Exclude Plaintiffs’ Rebuttal Experts (Dkt. 34)

is DENIED.

   SIGNED on November 5, 2020.



                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE




                                                  3
